DETAILED ACTION
This office action addresses Applicant’s response filed on 30 December 2021.  Claims 1-8, 10-17, and 19-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0246910 to Subramaniam in view of US 5,210,701 to Hana, US 2012/0209888 to Chung, and US 6,135,647 to Balakrishnan.
Regarding claim 1, Subramaniam discloses a method for generating synthesizable netlists from register transfer level (RTL) designs to aid with semiconductor design (¶2, 49, 55) comprising:
providing RTL design information corresponding to at least a portion of the semiconductor device (¶18, 19, 41), without providing sufficient RTL design detail for synthesis (¶20, 40, 77);
generating behavior information associated with at least a portion of an RTL design corresponding to the semiconductor device (¶44);
compiling a set of semiconductor devices based on one or more technologies and power, performance and area (PPA) information across a plurality of technology sizes, each technology size having different module sizes (¶41, 46, 48, 53, 60, 77);
identifying semiconductor devices within the compiled set of semiconductor devices that meet predefined PPA conditions by querying the PPA information across the plurality of technology sizes and the different module sizes (¶41, 46, 53, 61, 77);
generating structural information (¶44); and
after providing the RTL design information, creating a set of one or more synthesizable semiconductor device configurations based on user defined parameters such that one of the synthesizable semiconductor device designs may be selected to generate a design netlist with structure-synthesizable input/output boundary compatible semiconductor device modules (Figs. 1, 2, and 4; ¶21, 49, 56, 57, 60-65, 74-77).
In the event that Subramaniam is found to be unclear regarding a plurality of technology sizes having different module sizes, Hana also discloses these limitations (col. 11, Table 2).  The combination of Subramaniam and Hana provides additional clarity regarding Subramaniam’s design space exploration.  In particular, Subramaniam discloses a generic memory model having parameters including technology node and memory size, where trial points having different values for the parameters can be generated and evaluated.  Persons having ordinary skill in the art, reading Subramaniam, would understand that a design space exploration of different trial points would include different technology nodes and different memory sizes, particularly as Subramaniam explicitly discloses that the generic memory model can include different technology nodes.  Hana provides an explicit example of generating memories of different sizes at different technology nodes, providing further suggestion for Subramaniam’s design space exploration of different memory trial points.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam and Hana, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing design space exploration by generating memory trial points having different technology nodes and memory sizes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Subramaniam discloses design space exploration across different trial points for a generic memory model, the trial points including model parameters such as technology node and memory size.  Hana discloses generating memories of different sizes at different technology nodes.  The teachings of Hana are directly applicable to Subramaniam, so that Subramaniam’s design space exploration would similarly include trial points of different memory sizes and technology nodes.
Subramaniam does not appear to explicitly disclose that the structural information is for aligning the input/output ports of the semiconductor device.  However, persons having ordinary skill in the art would understand that the structural information generated by Subramaniam would allow for aligning the input/output ports of the semiconductor device, since the simulation models, synthesized RTL, timing models, and layout models (as in ¶55-57) are used to perform timing analysis and place & route on the design which includes different blocks/modules that interface with each other (Fig. 1).
Nevertheless, Chung discloses generating structural information for aligning the input/output ports of the semiconductor device, and creating a set of one or more synthesizable semiconductor device configurations based on user defined parameters such that one of the synthesizable semiconductor device designs may be selected to generate a design netlist with structure-synthesizable input/output boundary compatible semiconductor device modules (¶46).  Notably, Chung discloses generating synthesizable files to incorporate the memory macro into an SoC, particularly the I/O ports and their specifications, connectivity, and physical locations so that design tools can merge the memory macro with the rest of the SoC circuits.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, and Chung, because doing so would have involved merely the routine use of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Subramaniam and Chung are both directed to the design of devices incorporating multiple design blocks, including memories.  Furthermore, both Subramaniam and Chung disclose generating information for the memory blocks to be used with conventional design tools/processes such as timing verification, synthesis, and placement & routing.  Subramaniam does not appear to explicitly address that structural information allows for the alignment of I/O, though persons having ordinary skill in the art would understand that the structural information would allow such alignment.  Chung further provides explicit disclosure of specifying I/O information, including physical locations and boundary layout, so that the memory block can be connected to other elements in the SoC.  The teachings of Chung are directly applicable to Subramaniam in the same way, so that Subramaniam’s information would similarly specify structural I/O information of the memory that would allow integration into the complete device design.
In the event that Subramaniam is found to be unclear regarding providing RTL design information without providing sufficient RTL design detail for synthesis, Balakrishnan also discloses the same (col. 1, line 56 to col. 2, line 5; col. 11, lines 28-36).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, and Balakrishnan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing designers to create system-level RTL designs without HDL knowledge.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam discloses generating synthesizable memory models from RTL descriptions of an IC design.  Balakrishnan discloses a way of translating from system-level RTL design descriptions to synthesizable RTL constructs in HDL, which allows designers to create system-level RTL designs without needing knowledge of synthesizable RTL.  The teachings of Balakrishnan are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly allow designers to input IC design RTL descriptions in an HDL-independent way, which would then be used to generate the synthesizable memory models.
Regarding claim 2, Subramaniam discloses selecting one of the synthesizable semiconductor device design for synthesis (¶20, 56, 60, 61).
Regarding claim 4, Subramaniam discloses that the semiconductor device is at least one memory device, the method further comprising generating size information for the memory device (¶20, 64-65).
Regarding claim 6, Subramaniam discloses wherein compiling the set of semiconductor devices is based further on information about the size of the memory (¶21, 41, 64-65).
Regarding claim 20, Subramaniam discloses a system for generating synthesizable netlists from register transfer level (RTL) designs to aid with semiconductor design (¶2, 49, 55) comprising:
one or more data processors configured to perform operations commanded by instructions stored on a non-transitory computer-readable medium (Fig. 6), the instructions comprising:
generating behavior information associated with at least a portion of an RTL design corresponding to one or more memory devices associated with the semiconductor device (¶20, 44), without providing sufficient RTL design detail for synthesis (¶20, 40, 77);
compiling a set of memory devices based on one or more technologies and power, performance, and area (PPA) information across a plurality of technology sizes, each technology size having different module sizes (¶41, 46, 48, 53, 60, 77);
identifying memory devices within the compiled set of memory devices that meet predefined PPA conditions by querying the PPA information across the plurality of technology sizes and the different module sizes (¶41, 46, 53, 61, 77);
generating structural information (¶44); and
after providing the RTL design information, creating a set of one or more synthesizable memory device configurations based on user defined parameters such that one of the synthesizable memory device designs can be selected to generate a design netlist with structure-synthesizable input/output boundary compatible semiconductor device modules (Figs. 1, 2, and 4; ¶21, 49, 56, 57, 60-65, 74-77).
In the event that Subramaniam is found to be unclear regarding a plurality of technology sizes having different module sizes, Hana also discloses these limitations (col. 11, Table 2).  The combination of Subramaniam and Hana provides additional clarity regarding Subramaniam’s design space exploration.  In particular, Subramaniam discloses a generic memory model having parameters including technology node and memory size, where trial points having different values for the parameters can be generated and evaluated.  Persons having ordinary skill in the art, reading Subramaniam, would understand that a design space exploration of different trial points would include different technology nodes and different memory sizes, particularly as Subramaniam explicitly discloses that the generic memory model can include different technology nodes.  Hana provides an explicit example of generating memories of different sizes at different technology nodes, providing further suggestion for Subramaniam’s design space exploration of different memory trial points.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam and Hana, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing design space exploration by generating memory trial points having different technology nodes and memory sizes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Subramaniam discloses design space exploration across different trial points for a generic memory model, the trial points including model parameters such as technology node and memory size.  Hana discloses generating memories of different sizes at different technology nodes.  The teachings of Hana are directly applicable to Subramaniam, so that Subramaniam’s design space exploration would similarly include trial points of different memory sizes and technology nodes.
Subramaniam does not appear to explicitly disclose that the structural information is for aligning the input/output ports of the semiconductor device.  However, persons having ordinary skill in the art would understand that the structural information generated by Subramaniam would allow for aligning the input/output ports of the semiconductor device, since the simulation models, synthesized RTL, timing models, and layout models (as in ¶55-57) are used to perform timing analysis and place & route on the design which includes different blocks/modules that interface with each other (Fig. 1).
Nevertheless, Chung discloses generating structural information for aligning the input/output ports of the semiconductor device, and creating a set of one or more synthesizable semiconductor device configurations based on user defined parameters such that one of the synthesizable semiconductor device designs may be selected to generate a design netlist with structure-synthesizable input/output boundary compatible semiconductor device modules (¶46).  Notably, Chung discloses generating synthesizable files to incorporate the memory macro into an SoC, particularly the I/O ports and their specifications, connectivity, and physical locations so that design tools can merge the memory macro with the rest of the SoC circuits.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam and Chung, because doing so would have involved merely the routine use of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Subramaniam and Chung are both directed to the design of devices incorporating multiple design blocks, including memories.  Furthermore, both Subramaniam and Chung disclose generating information for the memory blocks to be used with conventional design tools/processes such as timing verification, synthesis, and placement & routing.  Subramaniam does not appear to explicitly address that structural information allows for the alignment of I/O, though persons having ordinary skill in the art would understand that the structural information would allow such alignment.  Chung further provides explicit disclosure of specifying I/O information, including physical locations and boundary layout, so that the memory block can be connected to other elements in the SoC.  The teachings of Chung are directly applicable to Subramaniam in the same way, so that Subramaniam’s information would similarly specify structural I/O information of the memory that would allow integration into the complete device design.
In the event that Subramaniam is found to be unclear regarding providing RTL design information without providing sufficient RTL design detail for synthesis, Balakrishnan also discloses the same (col. 1, line 56 to col. 2, line 5; col. 11, lines 28-36).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, and Balakrishnan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing designers to create system-level RTL designs without HDL knowledge.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam discloses generating synthesizable memory models from RTL descriptions of an IC design.  Balakrishnan discloses a way of translating from system-level RTL design descriptions to synthesizable RTL constructs in HDL, which allows designers to create system-level RTL designs without needing knowledge of synthesizable RTL.  The teachings of Balakrishnan are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly allow designers to input IC design RTL descriptions in an HDL-independent way, which would then be used to generate the synthesizable memory models.
Regarding claim 21, Subramaniam discloses that generating the structural information is performed after generating the behavior information (Fig. 4; blocks 417, 427, 447; ¶58).  This limitation is also suggested by the combination of Subramaniam and Balakrishnan, because Balakrishnan discloses generating the system-level RTL which is then translated into HDL-independent constructs and then further translated into synthesizable RTL (col. 11, lines 28-36), so the combination of Subramaniam with Balakrishnan would involve generating system-level RTL, translating into HDL-independent constructions, and translating into synthesizable RTL prior to Subramaniam’s steps of using the RTL description to further generate synthesizable memory models.  Motivation to combine remains consistent with claim 1.
Regarding claim 22, Subramaniam discloses that generating the structural information is performed after compiling the set of semiconductor devices (Fig. 4; blocks 417, 417, 447; ¶20, 58, 77).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Hana, Chung, and Balakrishnan, and further in view of US 10,437,946 to Kasat.
Regarding claim 3, Subramaniam does not appear to explicitly disclose that the RTL design is obtained from a plurality of sources.  However, it is known in the art to have RTL designs developed by multiple designers/teams/entities, as disclosed by Kasat (col. 4, lines 6-15).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, Balakrishnan, and Kasat, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of handling RTL developed by multiple entities.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam and Chung are directed to circuit design processes that use RTL designs as input.  Kasat discloses that such RTL designs can be produced by multiple sources and then linked.  The teachings of Kasat are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly be able to handle RTL designs produced by multiple designers.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Hana, Chung, and Balakrishnan, and further in view of US 2011/0145777 to Iyer.
Regarding claim 5, Subramaniam does not appear to explicitly disclose that the memory device is a random access memory (RAM MACRO) selected from a group comprising at least one of a single port (SP SRAM), a 2-port (2P) SRAM, a dual-port (DP) SRAM, a single port (1P) register files, and/or a dual-port (2P) register files.  However, the listed memory types are conventional in the art.  Chung discloses that the memory is a random access memory (¶15).  Iyer discloses that the memory is a random access memory (RAM MACRO) selected from a group comprising at least one of a single port (SP SRAM), a 2-port (2P) SRAM, a dual-port (DP) SRAM, a single port (1P) register files, and/or a dual-port (2P) register files (¶73).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, Balakrishnan, and Iyer, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of producing designs for specific memory types.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam, Chung, and Iyer are directed to processes for designing memories.  While Subramaniam allows users to specify memory parameters, Subramaniam does not appear to explicitly address the specific memory types recited in the claim, and while Chung does disclose that the memory is RAM, Chung also does not appear to explicitly address the specific claimed memory types.  Iyer provides further explicit disclosure of specific memory types, which are directly applicable to the design processes of Subramaniam and Chung in the same way, so that Subramaniam and Chung’s processes would similarly be used to produce known memory types.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Hana, Chung, and Balakrishnan, and further in view of US 2016/0292313 to Subramaniam (hereinafter, “Nham”).
Regarding claim 7, Subramaniam does not appear to explicitly disclose that the one or more technologies includes fabrication technology corresponding to any combination of one or more of 3um, 1.5um, 1.2um, 1.0um, 0.8um, 0.6um, 0.5um, 0.35um, 0.25um, 0.18um, 0.13um, 90nm, 65nm, 40nm, 28nm, 22nm, 20nm, 16nm, 12nm, 10nm, 7nm, 6nm, 5nm, 3nm fabrication.  However, Subramaniam does discloses fabrication technology nodes such as 45nm (¶62), and persons having ordinary skill in the art would recognize that the claimed technologies are conventional technology nodes.  Nevertheless, Nham explicitly discloses the claimed fabrication technologies (¶24).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, Balakrishnan, and Nham, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of developing designs using conventional technology nodes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam, Chung, and Nham are directed to memory design processes, and Subramaniam and Nham discloses determining appropriate technology nodes for design blocks.  While Subramaniam discloses one conventional design node, Nham provides explicit disclosure of other conventional design nodes, which are directly applicable to Subramaniam in the same way, so that Subramaniam’s process would similarly use other conventional design nodes as well. 
Regarding claim 10, Subramaniam discloses that the compiling comprises using one or more databases of information, including a database of physical memory configurations and/or performance, power, and area information (¶51, 53).  In the event that Subramaniam is found to be unclear regarding this limitation, Nham also discloses the same (¶30, 40).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, Balakrishnan, and Nham, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a PPA database to select appropriate designs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam, Chung, and Nham are directed to memory design processes, and Subramaniam and Nham specifically evaluate design candidates (trial points) against PPA metrics in order to select candidates that meet PPA targets.  Nham further teaches using a PPA database to collect PPA information of different designs, which can then be consulted during design selection.  The teachings of Nham are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly use a PPA database when selecting designs that meet PPA targets.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Hana, Chung, and Balakrishnan, and further in view of US 2017/0161420 to Hou.
Regarding claim 8, Subramaniam does not appear to explicitly disclose that the semiconductor device relates to at least a portion of at least one of a central processing unit (CPU), graphics processing unit (GPU), digital signal processing unit (DSP), and/or a neural processing units (NPU).  However, Subramaniam does disclose semiconductor devices on a system-on-chip (SoC) comprising multiple blocks, including logic blocks (¶18).  It is well-known that SoCs can include different processing units, such as CPUS, as disclosed by Hou (¶16).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Chung, Balakrishnan, and Hou, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating design for SoCs including processing units.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam, Chung, and Hou are directed to processes for designing SoCs, and Subramaniam explicitly discloses that SoCs include multiple design blocks, such as logic blocks.  Hou discloses that SoCs include processing units such as CPUs, which is directly applicable to Subramaniam, so that Subramaniam’s process would similarly be used to design SoCs incorporating CPUs.

Claims 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hana and Balakrishnan.
Regarding claim 11, Subramaniam discloses a system for generating synthesizable netlists from register transfer level (RTL) designs to aid with semiconductor device design (¶2, 49, 55) comprising:
one or more data processors configured to perform operations commanded by instructions stored on a non-transitory computer-readable medium (Fig. 6), the instructions comprising:
generating size information associated with at least a portion of an RTL design corresponding to the semiconductor device (¶20, 62), without providing sufficient RTL design detail for synthesis (¶20, 40, 77);
compiling a set of semiconductor devices based on power, performance, and area (PPA) information across a plurality of technology sizes, each technology size having different module sizes (¶41, 46, 48, 53, 60, 77);
identifying semiconductor devices within the compiled set of semiconductor devices that meet predefined PPA conditions by querying the PPA information across the plurality of technology sizes and the different module sizes (¶41, 46, 53, 61, 77); and
creating a set of one or more synthesizable semiconductor device configurations based on user defined parameters such that one of the synthesizable semiconductor device designs may be selected to generate a design netlist based on the generated size information and the compiled set of semiconductor devices (¶21, 49, 56, 57, 60-65, 77).
In the event that Subramaniam is found to be unclear regarding a plurality of technology sizes having different module sizes, Hana also discloses these limitations (col. 11, Table 2).  The combination of Subramaniam and Hana provides additional clarity regarding Subramaniam’s design space exploration.  In particular, Subramaniam discloses a generic memory model having parameters including technology node and memory size, where trial points having different values for the parameters can be generated and evaluated.  Persons having ordinary skill in the art, reading Subramaniam, would understand that a design space exploration of different trial points would include different technology nodes and different memory sizes, particularly as Subramaniam explicitly discloses that the generic memory model can include different technology nodes.  Hana provides an explicit example of generating memories of different sizes at different technology nodes, providing further suggestion for Subramaniam’s design space exploration of different memory trial points.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam and Hana, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing design space exploration by generating memory trial points having different technology nodes and memory sizes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Subramaniam discloses design space exploration across different trial points for a generic memory model, the trial points including model parameters such as technology node and memory size.  Hana discloses generating memories of different sizes at different technology nodes.  The teachings of Hana are directly applicable to Subramaniam, so that Subramaniam’s design space exploration would similarly include trial points of different memory sizes and technology nodes.
In the event that Subramaniam is found to be unclear regarding providing RTL design information without providing sufficient RTL design detail for synthesis, Balakrishnan also discloses the same (col. 1, line 56 to col. 2, line 5; col. 11, lines 28-36).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, and Balakrishnan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing designers to create system-level RTL designs without HDL knowledge.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam discloses generating synthesizable memory models from RTL descriptions of an IC design.  Balakrishnan discloses a way of translating from system-level RTL design descriptions to synthesizable RTL constructs in HDL, which allows designers to create system-level RTL designs without needing knowledge of synthesizable RTL.  The teachings of Balakrishnan are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly allow designers to input IC design RTL descriptions in an HDL-independent way, which would then be used to generate the synthesizable memory models. 
Regarding claim 13, Subramaniam discloses that the semiconductor device is at least one memory device, the instructions further comprising generating behavior information for the memory device (¶20, 44).
Regarding claim 15, Subramaniam discloses that the instructions compile the set of semiconductor devices based further on information about the size of the memory device (¶21, 41, 64-65).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hana, Balakrishnan, and Kasat.
Regarding claim 12, Subramaniam does not appear to explicitly disclose that the RTL design is obtained from a plurality of sources.  However, it is known in the art to have RTL designs developed by multiple designers/teams/entities, as disclosed by Kasat (col. 4, lines 6-15).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Balakrishnan, and Kasat, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of handling RTL developed by multiple entities.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam is directed to circuit design processes that use RTL designs as input.  Kasat discloses that such RTL designs can be produced by multiple sources and then linked.  The teachings of Kasat are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly be able to handle RTL designs produced by multiple designers.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hana, Balakrishnan, and Iyer.
Regarding claim 14, Subramaniam does not appear to explicitly disclose that the memory device is a random access memory (RAM MACRO) selected from a group comprising at least one of a single port (SP SRAM), a 2-port (2P) SRAM, a dual-port (DP) SRAM, a single port (1P) register files, and/or a dual-port (2P) register files.  However, the listed memory types are conventional in the art.  Iyer discloses that the memory is a random access memory (RAM MACRO) selected from a group comprising at least one of a single port (SP SRAM), a 2-port (2P) SRAM, a dual-port (DP) SRAM, a single port (1P) register files, and/or a dual-port (2P) register files (¶73).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Balakrishnan, and Iyer, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of producing designs for specific memory types.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam and Iyer are directed to processes for designing memories.  While Subramaniam allows users to specify memory parameters, Subramaniam does not appear to explicitly address the specific memory types recited in the claim.  Iyer provides further explicit disclosure of specific memory types, which are directly applicable to the design processes of Subramaniam in the same way, so that Subramaniam’s process would similarly be used to produce known memory types.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hana, Balakrishnan, and Nham.
Regarding claim 16, Subramaniam does not appear to explicitly disclose that the one or more technologies includes fabrication technology corresponding to any combination of one or more of 3um, 1.5um, 1.2um, 1.0um, 0.8um, 0.6um, 0.5um, 0.35um, 0.25um, 0.18um, 0.13um, 90nm, 65nm, 40nm, 28nm, 22nm, 20nm, 16nm, 12nm, 10nm, 7nm, 6nm, 5nm, 3nm fabrication.  However, Subramaniam does discloses fabrication technology nodes such as 45nm (¶62), and persons having ordinary skill in the art would recognize that the claimed technologies are conventional technology nodes.  Nevertheless, Nham explicitly discloses the claimed fabrication technologies (¶24).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Balakrishnan, and Nham, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of developing designs using conventional technology nodes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam and Nham are directed to memory design processes, and Subramaniam and Nham discloses determining appropriate technology nodes for design blocks.  While Subramaniam discloses one conventional design node, Nham provides explicit disclosure of other conventional design nodes, which are directly applicable to Subramaniam in the same way, so that Subramaniam’s process would similarly use other conventional design nodes as well. 
Regarding claim 19, Subramaniam discloses that the compiling comprises using one or more databases of information, including a database of physical memory configurations and/or performance, power, and area information (¶51, 53).  In the event that Subramaniam is found to be unclear regarding this limitation, Nham also discloses the same (¶30, 40).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Balakrishnan, and Nham, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using a PPA database to select appropriate designs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam, and Nham are directed to memory design processes, and Subramaniam and Nham specifically evaluate design candidates (trial points) against PPA metrics in order to select candidates that meet PPA targets.  Nham further teaches using a PPA database to collect PPA information of different designs, which can then be consulted during design selection.  The teachings of Nham are directly applicable to Subramaniam in the same way, so that Subramaniam would similarly use a PPA database when selecting designs that meet PPA targets.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hana, Balakrishnan, and Hou.
Regarding claim 17, Subramaniam does not appear to explicitly disclose that the semiconductor device relates to at least a portion of at least one of a central processing unit (CPU), graphics processing unit (GPU), digital signal processing unit (DSP), and/or a neural processing units (NPU).  However, Subramaniam does disclose semiconductor devices on a system-on-chip (SoC) comprising multiple blocks, including logic blocks (¶18).  It is well-known that SoCs can include different processing units, such as CPUS, as disclosed by Hou (¶16).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Subramaniam, Hana, Balakrishnan, and Hou, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating design for SoCs including processing units.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Subramaniam and Hou are directed to processes for designing SoCs, and Subramaniam explicitly discloses that SoCs include multiple design blocks, such as logic blocks.  Hou discloses that SoCs include processing units such as CPUs, which is directly applicable to Subramaniam, so that Subramaniam’s process would similarly be used to design SoCs incorporating CPUs.

Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose the limitations of “without providing sufficient RTL design detail for synthesis”.  Remarks at 10.  The examiner disagrees.  Subramaniam discloses receiving an RTL design description that includes calls to a generic memory model (¶18-20).  The generic memory model requires memory parameters in order to generate instance-specific memory models for synthesis (¶20-21, 43), and the memory parameters are determined by a PPA optimization process (¶77) and are provided separately (¶20).  The RTL without the memory parameters is insufficient for synthesis, which satisfies the claim limitations.  Nevertheless, in the interest of compact prosecution, the Balakrishnan reference has been included to further teach the limitations at issue.  As now set forth in the rejection, Balakrishnan discloses a further preceding step of receiving system-level RTL descriptions that are not synthesizable, and must be converted to synthesizable RTL.
Applicant asserts that the prior art fails to disclose that the creation of semiconductor device configurations occurs after providing RTL design information.  Remarks at 10.  The examiner disagrees.  Subramaniam’s process uses the RTL design information in order to generate all of the further design information, such as the various memory models that are synthesized at later design steps; thus, Subramaniam’s process necessarily receives the RTL design information before creating device configurations, as claimed.  Nevertheless, in the interest of compact prosecution, the Balakrishnan reference has been included to further teach the limitations at issue.  As now set forth in the rejection, Balakrishnan discloses a further preceding step of receiving system-level RTL descriptions that are then further converted through multiple steps into synthesizable RTL descriptions, so the initial system-level RTL description is received prior to performing any other steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 November 2022




/ARIC LIN/            Examiner, Art Unit 2851